Citation Nr: 1746432	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-26 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to February 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2014 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Remand is required to afford the Veteran a VA examination to resolve the question of whether the Veteran's bilateral knee disabilities are caused by his active duty service. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In a June 2003 VA treatment record, the Veteran presented with severe medial right knee pain.  Imaging studies revealed almost a complete loss of the articular cartilage space in the medial compartment of the knee, indicating degenerative joint disease.  Also observed were minimal osteophytes that had formed in the patellofemoral articulation as evidence of additional degenerative changes.  VA treatment records from November 2003 and December 2003 noted that the Veteran had a longstanding history of arthritis and had been experiencing knee pain for many years.  In a December 2005 VA treatment record, the Veteran's left knee was noted for crepitus and pain on range of motion.  The Veteran underwent a total right knee replacement in July 2012 and, in an August 2012 VA treatment record, reported that he was told by an orthosurgeon that his left knee needed to be replaced as well. 

In an August 2015 statement submitted in support of his claim, the Veteran asserted that his bilateral knee disabilities were sustained from infantry training, time spent in the field, and exposure to extreme cold while serving on active duty in Germany.  The Board notes that the Veteran's service treatment records are unavailable for review and presumed destroyed in a fire at the National Personnel Records Center in 1973.  See June 2012 Formal Finding on Unavailability of Records.

Given the Veteran's diagnoses of current knee disabilities and an indication that his disabilities may be related to his active duty service, the Board concludes that the evidence is sufficient to trigger VA's duty to provide a medical examination for the Veteran's bilateral knee disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, supra.

Remand is also required for additional development, as a review of the record reveals that VA has not provided the Veteran with the required notice on how to reopen his previously denied claim for service connection for bilateral hearing loss.  The terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  When providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In this case, VA did not issue the Veteran a VCAA notice letter indicating the information or evidence necessary to establish his claim, to include any explanation as to why his claim had been previously denied and the nature of the evidence needed to reopen the claim.  Therefore, remand for issuance of an appropriate VCAA letter on the claim of whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss is necessary, along with VCAA notice on the evidence or information needed to substantiate his claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran an appropriate VCAA letter on how to reopen his previously denied claim for service connection for bilateral hearing loss, to include notification of the requirements to establish service connection and to reopen a previously denied claim, which specifically informs him of why his bilateral hearing loss claim had been previously denied and the nature of the evidence needed to reopen the claim.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left and right knee disabilities.  The examiner must note that the claims file has been reviewed.

The examiner is requested to provide the following opinions, with full consideration of the evidence of record including the Veteran's lay statements:

(a)  Identify all current diagnoses of the left and right knees that have been present at any time during the appeal period.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left and right knee disabilities are caused by or etiologically related to active duty service, or manifested within one year from separation from active duty service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


